SANBORN, Circuit Judge
(concurring). I concur in the result in this case, but my reason for the conclusion that the complainants cannot recover damages because they were prevented from logging the timber on the western half of township 60 differs from that of the majority of the court. It is that a careful reading and analysis of all the evidence on the subject have convinced me that the complainant:; failed to prove by a fair preponderance, or by any preponderance of it, that they sustained any damage by reason of their deprivation of an opportunity to cut and deliver that timber. Their right to log that timber seems to me to be established. The contract between the parties was that they should log it if a “railroad spur is built to Sand Lake.” A railroad spur was built to Sand Lake during the term of the contract. The argument that while the parties contracted in writing that the complainants should log the timber if a “railroad spur is built to Sand Lake” their agreement was that they should log it only if a “railroad spur is built to Sand Lake” by the Duluth, Virginia & Rainy Lake Railway Company, or by any other incorporated company for the purpose of operating it as a common carrier of freight, is not persuasive to my mind. While the main line of the railroad was owned by the Rainy Lake Company, it was in the possession of the construction company in process of building. It had never been turned over to or accepted by the railroad company, and the construction company which was building it for the railway company was operating it. The business on the railroad was construction and logging. The same construction company built for the Virginia Company, a logging company, and operated the spur to Sand Lake. A part of the logs cut by the complainants under their contract were drawn out over a portion of this spur. The contract was a logging contract, the spur necessary to bring out the logs was a logging spur, and the spur built was a logging spur. There is no evidence that the Virginia Company, or the construction company, refused, or would have refused, to permit the use of this spur for a reasonable compensation by the complainants, or the defendant, for logging purposes, and there is no legal presumption to that effect. In my opinion it filled the condition of the contract and gave the complainants the right to log the timber.
The addition to the conditional term of a contract which is clear and unambiguous, which parties have selected and written down to express their agreement on the subject and which has been fully complied with as it reads, of other conditions like those in italics above, by construction after the event whereby a compliance according to the reading of *604the expressed condition becomes no compliance, seems to me to impinge upon the familiar rules that where the terms of a contract are plain no room is left for construction, that the intention of the parties should not be assumed and imported into their written agreements, but should be drawn from the writings, and that the common meaning of clear terms should not ordinarily be discarded for curious or hidden significations which the ingenuity of counsel and the exigencies of their case develop.